DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species: T cells as the single type of immune cells, an anti-c-kit/CD177 CLR, hematopoietic stem cells as the single type of target cell, c-kit-CD177 as the single target ligand that binds the CLR, and a preconditioning composition comprising an agent that suppresses the immune system, in the reply filed on 8/25/21 is acknowledged.
Claims 210-212, 216-220, and 231-234 have been amended. Claims 235-239 have been added. Claims 210-212 and 216-239 are pending and under examination.
Specification
The use of the term TexMACS™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The entire specification should be checked for these kinds of informalities and correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 210-212 and 216-239 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to method of eliminating at least one target hematopoietic stem cell in a subject, comprising administering to the subject an effective amount of a composition comprising a plurality of T cells, wherein the plurality of T cells express at least one chimeric ligand receptor (CLR), wherein the at least one CLR specifically binds to a target ligand on at least one target HSC, wherein the target ligand comprises c-KIT/CD177, CD133, or a combination thereof, wherein specific binding of the at least one CLR to the target ligand on the at least one target HSC activates the T cell, and wherein the activated T cell induces death of the at least one target HSC. 
The instant claims encompass administering a plurality of T cells that express at least one chimeric ligand receptor, wherein the CLR binds to a target ligand comprising c-KIT/CD177, CD133, or a combination thereof. The claims do not meet the written description provision of 35 U.S.C. 112(a) because the specification does not adequately describe the genus T cells comprising (i) a CLR that binds a ligand comprising c-KIT/CD177 and/or CD133 such that one 
Regarding the CLR, the claims generically recite that the CLR comprises an ectodomain comprising a ligand recognition region, a transmembrane domain, and an endodomain comprising at least one costimulatory domain. However, the claims and specification do not adequately describe each of the specific components of the CLR. For instance, the instant claims do not recite the specific ectodomain comprising a ligand recognition region. Although the independent claim recites that the CLR binds c-KIT/CD177 and/or CD133, there is no description of the specific molecule that has said function. The specification discloses the sequence of eight scFv that bind to cKIT. However, the ligand recognition region can be any of a protein scaffold, Centyrin, single chain variable fragment, VHH, immunoglobulin, or antibody mimetic, and thus, the eight scFV disclosed in the specification are not representative of the variety of the genus of ectodomains, each of which would have a different structure than the scFV disclosed in the specification. The claims state that the ectodomain further comprises a signal peptide, which is a human CD2, CD3δ, CD3γ, CD3ε, CD3ζ, CD4, CD8α, CD19, CD28, 4-IBB, or GM-CSFR, and the ectodomain further comprises a hinge, which is derived from a human CD8α, IgG4, and/or CD4 sequence. The transmembrane domain comprises human CD2, CD3δ, CD3γ, CD3ε, CD3ζ, CD4, CD8α, CD19, CD28, 4-IBB, or GM-CSFR transmembrane domain. Although the specification describes a few sequences corresponding to each of the signaling domains and transmembrane domains, the scope of the claim is much broader than the sequences disclosed in the specification. 
One of ordinary skill in the art would not be reasonably apprised of the structure of the claimed CLRs without adequate descriptions of its component parts or overall makeup. The generically claimed ectodomain comprising a ligand recognition region, transmembrane domain, and endodomain comprising at least one costimulatory domain do not impart enough structural information to permit one of ordinary skill in the art to reasonably recognize or understand that 
The claims also state that the plurality of T cells encompass a genetic modification that reduces or inhibits expression of a T-cell receptor or MHC. The specification teaches that the genetic modification is a single strand break, a double strand break, a sequence deletion, a sequence insertion, a sequence substitution or any combination thereof. However, the specification provides inadequate guidance regarding the specification molecule or sequence 
The claims also state that the T cells comprise an inducible caspase polypeptide, which comprises a ligand binding region, a linker, and a truncated caspase 9 polypeptide. However, the specification does not adequately describe the complete structure of the inducible caspase polypeptide. One of skill in the art would not be apprised of the complete structure of the polypeptide without a full description of its component parts.  
Therefore, the specification does not provide adequate written description to identify the broad and variable genus of T cells comprising a CLR, a modification to reduce or inhibit T cell receptor or MHC expression, and an inducible caspase polypeptide because, inter alia, the specification does not disclose a correlation between the necessary structure of the T cell and the function(s) recited in the claims; and thus, the specification does not distinguish the claimed genus from others, except by function. Accordingly, the specification does not define any structural features commonly possessed by members of the genus, because while the description of an ability of the claimed T cell may generically describe their function, it does not describe the T cells itself. A definition by function does not suffice to define the genus because it is only an indication of what the T cell does, rather than what they are; therefore it is only a definition of a useful result rather than a definition of what achieves that result. In addition, because the genus of T cells is highly variable (i.e. each T cell would necessarily have a unique structure; see MPEP 2434), the functional characteristic of comprising (i) a CLR that binds to a target ligand that comprises c-KIT, CD133, or combinations thereof, (ii) a modification that reduces or inhibits expression of a T cell receptor or MHC, and (iii) an inducible caspase polypeptide and inducing death of the HSC expressing the target ligand, is insufficient to describe the genus of T cells. 
Additionally, the specification does not provide a representative number of species commensurate in scope of the genus. The specification discloses a CAR-T cell engineered via 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
As noted above, the claims describe the ligand recognition domain of the CLR solely by the function of binding to cKIT/CD177 or CD133 of HSCs. The claims state that the ligand recognition region can be any of a protein scaffold, Centyrin, single chain variable fragment, VHH, immunoglobulin, or antibody. Thus, the claims encompass a vast genus of antibodies and 
Furthermore, protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even 
Dotti et al. (Immunology Reviews, 2014: 257(1); 1-35) teach that the specificity of the generated CAR constructs was determined by epitope location, scFv affinity, hinge and transmembrane domains and number of signaling domains. Dotti et al. teach that there is an intricate interplay between scFVs, hinge, transmembrane domain and endodomain that determines CAR function and there is no single optimal configuration that is ‘one size fits all’. Therefore, CAR receptor optimization remains largely empirical, with testing required in a range of pre-clinical models (See page 4). Thus, Dotti et al. provides evidence that one of ordinary skill in the art would require specific guidance, rather than generic guidance as provided in the instant specification, when determining the components of the claimed CLR. 
Taken together, the art provides evidence of the unpredictability when designing CLRs. Therefore, one of skill in the art would conclude that the claimed invention encompasses a genus of T cells comprising a CLR, a modification that reduces or inhibits expression of a T cell receptor, and a treating cancers that may not eliminate at least one HSC in a subject. Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claims genus of T cells. Although the prior art outlines art-recognized procedures for producing and screening for recombinant proteins this is not sufficient to impart possession of the genera of T cells to Applicant. Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed chimeric antigen receptor such that one would be able to distinguish it from the chimeric antigen receptors of the prior art. Without an adequate structural description of the claimed components and descriptive support on how to put them 
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed method which encompasses treating any cancer. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 210-212 and 216-239 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 210 recites “c-KIT/CD177”. It is unclear to which molecule this limitation refers. CD177 is molecule distinct from c-KIT. Does Applicant mean for this limitation to refer to a fusion of c-KIT and CD177? Clarification and/or correction is required. 
It should be noted that for the purposes of applying art, the limitation C-kit/CD177 is interpreted to refer to a fusion of c-KIT and CD177. 
Claim 222 contains the trademark/trade name Centyrin.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an engineered protein derived from human Tenascin C and, accordingly, the identification/description is indefinite.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minagawa et al. (PLoS ONE 11(12): e0166891. doi:10.1371/journal. pone.0166891) a method of administering an immune cell comprising a chimeric ligand receptor (See abstract and pages 1-11). Minagawa et al. teach that the immune cell is a T cell comprising CD19, CD33, and icaspase9 (iCaspase9-CAR.CD33 T cells) (See abstract and page 4-5). Minagawa et al. teach that the chimeric ligand receptor binds to CD33 on target cells (leukemia cells) (See pages 7-8). However, the art does not teach or suggest a T cell comprising a CLR that binds to c-KIT/CD177, CD133 or a combination thereof, wherein the CLR binds to a target ligand on a HSC and wherein the activated T cell induces death of the HSC.
Wang et al. (US Patent Application Publication 201/0157176 A1, published June 8, 2017) teach a CAR comprising anti-CD133 and CRISPR/cas9 and teach transfecting FAsL T cells with the anti-CD133 CAR. Wang et al. teach that the anti-CD133 CAR are incubated with target AML leukemia cells (See example 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646